          Case 1:20-cv-00949-NONE-JLT Document 10 Filed 08/07/20 Page 1 of 2



1

2

3

4

5

6

7

8                                         UNITED STATES DISTRICT COURT
9                                        EASTERN DISTRICT OF CALIFORNIA

10
                                         )                            Case No.: 1:20−cv−00949−NONE−JLT
11       WEATHERBY LOCUMS, INC, a Florida)
         corporation,                    )                            ORDER DENYING STIPULATION TO
12                                       )                            EXTEND THE DEADLINE FOR FILING
                  Plaintiff,             )                            THE DEFENDANT’S ANSWER AS
13                                       )                            MOOT
              vs.                        )                            (Doc. 9)
14                                       )
         KERN COUNTY HOSPITAL AUTHORITY, )
15                                       )
                  Defendant.             )
16                                       )

17

18              The parties have stipulated to extend the deadline by which the defendant will file its answer.

19   (Doc. 9) However, the defendant has already filed its answer (Doc. 5). Moreover, the Court has no

20   idea what to make of the “Notice of Errata1” (Doc. 8) or the current stipulation (Doc. 9). Clearly, the

21   defendant does not need additional time to file its answer.

22              The stipulation does not indicate that a draft, rather than a finalized copy of the answer was

23   filed, that the answer is incomplete or is in any way unresponsive to the operative complaint and it

24   does not seek to strike the answer. In the absence of any explanation about why the answer on file

25   (Doc. 5) is inappropriate, the Court cannot find good cause to extend a deadline that no longer

26   applies. Becasue the defendant has an answer on file that appears regular on its face, the Court has

27   insufficient information to conclude that the extension is necessary. Therefore, the stipulation is

28
     1
         The defendant has not sought to strike the answer or provide any basis that would explain why it should be stricken.
      Case 1:20-cv-00949-NONE-JLT Document 10 Filed 08/07/20 Page 2 of 2



 1   DENIED.
 2
     IT IS SO ORDERED.
 3
 4     Dated:   August 6, 2020                   /s/ Jennifer L. Thurston
                                             UNITED STATES MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                       2
28                                                         STIPULATION FOR EXTENSION OF TIME
                                                                    TO RESPOND TO COMPLAINT
